Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is in light of the instant application filed 1/12/2021

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 1/12/21, 1/18/21, 3/2/21, 6/22/21, 9/26/21, 11/23/21, 2/13/22, & 6/14/22 were filed after the mailing date of the previous submission. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 15-27, respectively of U.S. Patent No. 11,012,529.   Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-26 of the instant application are encompassed by limitations recited in claims 1-27 of the patent US 11,012,529, respectively (see table below).  


Instant Application 17/146,649


Patent No. US 11,012,529


Claim 1:  

     A method for anonymously fetching over the Internet, by a first device identified in the Internet by a first identifier, a publicly-accessed first content identified by a first content identifier and stored in a web server, using a first server that stores a group of IP addresses, each IP address in the group is in IPv4 or IPv6 form and is associated with a physical geographical location that is a country, a state or province, or a city, the method by the first server comprising: 

receiving the first content identifier from the first device; selecting an IP address from the group, based on, or using, the respective associated physical geographical location, in response to the receiving of the first content identifier; 

sending the first content identifier to the web server using the selected IP address; receiving the first content; and 
sending the first content to the first device, so that the web server is prevented from being aware of the first device, 

wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accessed web-site page, 
wherein the first content identifier consists of, or comprises, a Universal Resource Locator (URL), and 

wherein the physical geographical location associated with each of the devices is based on, uses, or responsive to, the actual physical geographical location of a device.


2. The method according to claim 1, for use with a group of devices, wherein each of the IP addresses in the group is an identifier of a respective device from the group of devices.
3. The method according to claim 2, wherein the sending of the first content identifier comprises sending the first content identifier to the device from the group of devices that is identified by the selected IP address.
4. The method according to claim 2, wherein the sending of the first content identifier comprises receiving the first content from the device from the group of devices that is identified by the selected IP address.
5. The method according to claim 2, further comprising communicating with each one of the devices from the group of devices.
6. The method according to claim 5, further comprising storing the respective IP address of each of the devices from the group of devices in response to the communicating.
7. The method according to claim 5, wherein the sending of the first content is performed by the device from the group of devices that is identified by the selected IP address.
8. The method according to claim 5, further comprising establishing a connection with each of the devices of the group of devices in response the communicating, and wherein the communicating with each of the devices of the group of devices is over the established connection.
9. The method according to claim 8, wherein each of the devices of the group is communicating using TCP, and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’.
10. The method according to claim 1, wherein the sending of the first content identifier to the web server using the selected IP address comprises using the selected IP address as a source address.
11. The method according to claim 1, wherein the selecting further comprises randomly selecting an IP address.
12. The method according to claim 11, wherein the randomly selecting uses one or more random numbers generated by a random number generator that is based on executing an algorithm for generating pseudo-random numbers.
13. The method according to claim 1, further comprising associating the physical geographical location with each of the IP addresses in the group using geolocation.
14. The method according to claim 13, wherein the geolocation is based on W3C Geolocation API.
17. The method according to claim 1, for use with a database associating IP addresses to physical geographical locations, wherein the physical geographical location of each of the devices of the group is based on using the database to associate the respective IP address to the physical geographical locations.
18. The method according to claim 17, wherein the database is stored in the first server.
19. The method according to claim 17, wherein the database is stored in a geolocation server accessible via the Internet, and the method further comprising sending each of the IP addresses in the group to the geolocation server, and in response receiving the corresponding physical geographical location.
20. The method according to claim 1, wherein the selecting is based on past activities or is based on a timing of an event.
21. The method according to claim 1, wherein the web server uses HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet.
22. The method according to claim 21, wherein the communication with the web server is based on, or using, HTTP persistent connection.
23. The method according to claim 1, wherein the communication with the first device or with the first server, is based on, or according to, TCP/IP protocol or connection.
24. The method according to claim 1, wherein the first content includes, consists of, or comprises, a part or whole of files, texts, numbers, audio data, voice data, multimedia data, video data, images, music data, or computer program.
25. The method according to claim 1, wherein the first server is storing, operating, or using, a server operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX.
26. The method according to claim 25, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD®.
15. The method according to claim 1, wherein the steps are sequentially executed.
16. The method according to claim 1, further comprising sending, by the first server, at least part of, or all of, the IP addresses in the group to the first device.

Claim 1:  

A method for anonymously fetching over the Internet, by a first device identified in the Internet by a first identifier, a publicly-accessed first content identified by a first content identifier and stored in a web server, using a first server that stores a group of IP (Internet Protocol) addresses, each IP address in the group is in IPv4 (Internet Protocol version 4) or IPv6 (Internet Protocol version 6) form, the method by the first server comprising: 


receiving the first content identifier from the first device; selecting an IP address from the group, based on, or using, the respective associated physical geographical location, in response to the receiving of the first content identifier; 

sending the first content identifier to the web server using the selected IP address; 
receiving the first content; and sending the first content to the first device, so that the web server is prevented from being aware of the first device, 

wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accessed web-site page, and wherein the first content identifier consists of, or comprises, a Universal Resource Locator (URL).


associating a physical geographical location with each of the IP addresses in the group using geolocation; 

2. The method according to claim 1, for use with a group of devices, wherein each of the IP addresses in the group is an identifier of a respective device from the group of devices.
3. The method according to claim 2, wherein the sending of the first content identifier comprises sending the first content identifier to the device from the group of devices that is identified by the selected IP address.
4. The method according to claim 2, wherein the sending of the first content identifier comprises receiving the first content from the device from the group of devices that is identified by the selected IP address.
5. The method according to claim 2, further comprising communicating with each one of the devices from the group of devices.
6. The method according to claim 5, further comprising storing the respective IP address of each of the devices from the group of devices in response to the communicating.
7. The method according to claim 5, wherein the sending of the first content is performed by the device from the group of devices that is identified by the selected IP address.
8. The method according to claim 5, further comprising establishing a connection with each of the devices of the group of devices in response to the communicating with each one of the group of devices from the group of devices.
9. The method according to claim 8, wherein each of the devices of the group is communicating using TCP, and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’.

10. The method according to claim 1, wherein the sending of the first content identifier to the web server using the selected IP address comprises using the selected IP address as a source address.
11. The method according to claim 1, wherein the selecting further comprises randomly selecting an IP address.
12. The method according to claim 11, wherein the randomly selecting uses one or more random numbers generated by a random number generator that is based on executing an algorithm for generating pseudo-random numbers.
13. The method according to claim 1, wherein the physical geographical location associated with each of the devices is based on, uses, or responsive to, the actual physical geographical location of a device.
15. The method according to claim 1, wherein the geolocation is based on W3C Geolocation API.
16. The method according to claim 1, for use with a database associating IP addresses to physical geographical locations, wherein the physical geographical location of each of the devices of the group is based on using the database to associate the respective IP address to the physical geographical locations.
17. The method according to claim 16, wherein the database is stored in the first server.
18. The method according to claim 16, wherein the database is stored in a geolocation server accessible via the Internet, and the method further comprising sending each of the IP addresses in the group to the geolocation server, and in response receiving the corresponding physical geographical location.
19. The method according to claim 1, wherein the selecting is based on past activities or is based on a timing of an event.
20. The method according to claim 1, wherein the web server uses HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet.

21. The method according to claim 20, wherein the communication with the web server is based on, or using, HTTP persistent connection.
22. The method according to claim 1, wherein the communication with the first device or with the first server, is based on, or according to, TCP/IP protocol or connection.
23. The method according to claim 1, wherein the first content includes, consists of, or comprises, a part or whole of files, texts, numbers, audio data, voice data, multimedia data, video data, images, music data, or computer program.
24. The method according to claim 1, wherein the first server is storing, operating, or using, a server operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX.
25. The method according to claim 24, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD®.
26. The method according to claim 1, wherein the steps are sequentially executed.
27. The method according to claim 1, further comprising sending, by the first server, at least part of, or all of, the IP addresses in the group to the first device.





Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-26 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462).
With respect to claim 1, Binder teaches a method for anonymously fetching over the Internet (par [0023], lines 1-5, “onion routing”), by a first device identified in the Internet by a first identifier (fig. 3a), a publicly-accessed first content identified by a first content identifier (par [0059], lines 18-20, “identifying a message slice”) and stored in a web server (par [0068], lines 4-5), using a first server that stores a group of IP addresses (par [0066], lines 1-5, which discloses an intermediate server storing a list of IP addresses), each IP address in the group is in IPv4 or IPv6 form (par [0004], lines 10-17) and is associated with a physical geographical location that is a country (par [0181], lines 2-12, which discloses the plurality of relay servers and content slices being located in various countries and continents), a state or province, or a city, the method by the first server comprising: 
receiving the first content identifier from the first device (par [0069], lines 6-9, which discloses receiving data identifying the requested message slice); 
selecting an IP address from the group, based on, or using, the respective associated physical geographical location, in response to the receiving of the first content identifier (par [0066], lines 6-12 and par [0181], lines 1-10, which disclose selecting an IP from the list upon the content slice and source computer being associated with the various geographic locations); 
sending the first content identifier to the web server using the selected IP address (par [0059], lines 8-16, which discloses sending the message slice info and IP address, regarding the requested content, to the server associated with the message slice); receiving the first content (par [0067], lines 6-7, “receiving the message to be sent”); and 
sending the first content to the first device, so that the web server is prevented from being aware of the first device (par [0245], lines 1-17, which discloses using onion routing & intermediate relay servers for anonymity of the requesting devices), and 
wherein the physical geographical location associated with each of the devices is based on, uses, or responsive to, the actual physical geographical location of a device (par [0198], lines 14-22, which discloses selecting relay servers based on the geographical location of the source and destination devices).
Binder does not explicitly teach wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accessed web-site page and wherein the first content identifier consists of, or comprises, a Universal Resource Locator (URL).
	However, Athas et al teaches wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accesses web-site page (par [0033], lines 1-5, “rendering of a web page”), and wherein the first content identifier consists of, or comprises, a URL (par [0097], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.

With respect to claim 2, Binder and X et al teach the limitations of claim 1.
Binder further teaches for use with a group of devices, wherein each of the IP addresses in the group is an identifier of a respective device from the group of devices (par [0059], lines 7-15 and 19-22, which disclose each source, intermediate, and recipient device being assigned with an IP address for associating each message slice with the plurality of devices & [0066], lines 12-15 of Binder, which discloses a list of IP addresses being selected for association with a particular message slice).

With respect to claim 3, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier comprises sending the first content identifier to the device from the group of devices that is identified by the selected IP address (par [0059], lines 13-20, which discloses appending each message slice with one of the plurality of devices based on a message slice being associated with the respective IP address).
With respect to claim 4, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier comprises receiving the first content from the device from the group of devices that is identified by the selected IP address (par [0199], lines 1-10, which discloses receiving content slices based on the IP addresses of a plurality of devices, disclosed in par [0198], lines 1-5, being associated with one or more of the plurality of content slices….A, B, C, D, and E).
With respect to claim 5, Binder and X et al teach the limitations of claim 1.
Binder further teaches communicating with each one of the devices from the group of devices (par [0199], lines 1-10, which discloses messages being transmitted between the plurality of intermediate devices and source nodes).

With respect to claim 6, Binder and X et al teach the limitations of claim 1.
Binder further teaches storing the respective IP address of each of the devices from the group of devices in response to the communicating (par [0066], lines 1-5).
	
With respect to claim 7, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content is performed by the device from the group of devices that is identified by the selected IP address (par [0066], lines 12-14).

With respect to claim 8, Binder and X et al teach the limitations of claim 1.
Binder further teaches establishing a connection with each of the devices of the group of devices in response the communicating (par [0199], lines 5-10), and wherein the communicating with each of the devices of the group of devices is over the established connection (par [0199], lines 5-15).

With respect to claim 9, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein each of the devices of the group is communicating using TCP (par [0046], lines 1-7, which discloses that the source computers, relay server, etc. may communicate via communications protocols, such as TCP), and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’ (par [0019], line 18, “open network”).
With respect to claim 10, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier to the web server using the selected IP address comprises using the selected IP address as a source address (par [0066], lines 12-15, which discloses utilizing the selected source IP address based on the requested message or message slice).

With respect to claim 11, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the selecting further comprises randomly selecting an IP address (par [0066], lines 12-15, “source IP addresses may be selected for association from the list randomly”).

With respect to claim 12, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the randomly selecting uses one or more random numbers generated by a random number generator that is based on executing an algorithm for generating pseudo-random numbers (par [0071]).

Regarding claim 13, Binder does not explicitly teach associating the physical geographical location with each of the IP addresses in the group using geolocation.
	However, Athas et al teaches associating the physical geographical location with each of the IP addresses in the group using geolocation (par [0092], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.
Regarding claim 14, Binder does not explicitly teach wherein the geolocation is based on W3C Geolocation API.
	However, Athas et al teaches wherein the geolocation is based on W3C Geolocation API (par [0092], lines 1-5, “W3C HTMLS Geoolocation API”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.

With respect to claim 15, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the steps are sequentially executed (par [0061]).
With respect to claim 16, Binder and X et al teach the limitations of claim 1.
Binder further teaches sending, by the first server, at least part of, or all of, the IP addresses in the group to the first device (par [0066], “each of the IP addresses in the list”).

With respect to claim 17, Binder and X et al teach the limitations of claim 1.
Binder further teaches for use with a database associating IP addresses to physical geographical locations (par [0198], lines 1-20), wherein the physical geographical location of each of the devices of the group is based on using the database to associate the respective IP address to the physical geographical locations (par [0198], claims 28-29, 31, and 38 ).
With respect to claim 18, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the database is stored in the first server (par [0227], lines 1-10).
Regarding claim 19, Binder does not explicitly teach wherein the database is stored in a geolocation server accessible via the Internet, and the method further comprising sending each of the IP addresses in the group to the geolocation server, and in response receiving the corresponding physical geographical location.
	However, Athas et al teaches wherein the database is stored in a geolocation server accessible via the Internet (par [0092]), and the method further comprising sending each of the IP addresses in the group to the geolocation server (par [0091]), and in response receiving the corresponding physical geographical location (par [0092], lines 1-5, “W3C HTMLS Geoolocation API”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.
With respect to claim 20, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the selecting is based on past activities or is based on a timing of an event (par [0198], lines 18-25, “past activities”).
With respect to claim 21, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the web server uses HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (par [0346], lines 15-16).
With respect to claim 22, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the communication with the web server is based on, or using, HTTP persistent connection (fig. 3a).
With respect to claim 23, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the communication with the first device or with the first server, is based on, or according to, TCP/IP protocol or connection (par [0346], lines 1-10).
With respect to claim 24, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the first content includes, consists of, or comprises, a part or whole of files, texts, numbers, audio data, voice data, multimedia data (par [0232], lines 6-15), video data, images, music data, or computer program.

With respect to claim 25, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the first server is storing, operating, or using, a server operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux (par [0251], lines 30-31), or UNIX.

With respect to claim 26, Binder and X et al teach the limitations of claim 1.
Binder further teaches wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X (par [0251], lines 30-31, “Mac OS X”), FreeBSD®, OpenBSD, and NetBSD®.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220712